CALLISTER, Chief Justice:
Plaintiff, Rees, appeals from an order of the district court denying his petition for a writ of habeas corpus. This present proceeding is the second time1 that plaintiff has appealed from a hearing denying him this extraordinary writ. The second hear-, ing presented issues not previously raised; *442we have considered them and found them without merit. Since plaintiff could have tendered these issues upon which he now seeks relief in the first proceeding, hut failed to do so, he is barred from presenting them for judicial determination. The issue of the validity of his detention is res judicata.2
The order of the district court is affirmed.
TUCKETT, HENRIOD, ELLETT, and CROCKETT, JJ., concur.

. Rees v. Turner, 24 Utah 2d 349, 471 P.2d 168 (1970).


. Dodge v. Turner, 21 Utah 2d 341, 445 P.2d 707 (1968); Wood v. Turner, 19 Utah 2d 133, 427 P.2d 397 (1967).